Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination (hereinafter “RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (hereinafter “OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment (hereinafter “Am.”) filed on June 30, 2021 has been entered.
Election/Restrictions
The restriction requirement on January 17, 2020 and the election without traverse of the species of FIGS. 7-10 on June 16, 2016 in the parent application are carried over to this RCE (MPEP § 819).
No claim is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2020.
Drawings
1.	The drawings were received on June 30, 2021.  These drawings are not accepted by the Examiner because of the reasons, inter alia, listed below:
	a.	The amendments to the drawings do not comply with 37 CFR 1.121(d).  For example, 37 CFR 1.121(d) states:
	Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet."  Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended.  Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.  (Bold and emphases added)

	In the instant case, Applicant submitted new FIG. 11 on a new sheet of drawings (Am. p. 2).  However, Applicant labeled “Replacement Sheet” instead of “New Sheet”;
b.	The amendments to the drawings do not comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  For example:
37 CFR 1.84(p)(3) states: 
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.  (Emphasis added)

However, e.g., reference character “IX” in FIG. 7 are not measured at least 1/8 inch.  See also PCT Rule 11.13(h); and
37 CFR 1.84(p)(5) states:
Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.  (Emphases added)

In the instant case, the specification mentions, e.g., reference character “120” in FIG. 5 (see Pub. No. US 20200031427 (Pub.’427) of this application at, e.g., ¶ 73).  However, FIG. 5 does not show the reference character “120”; and/or
37 CFR 1.84(p)(4) states:
The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.  (Emphases added)

Here, e.g., different characters “242,” “238,” and “238a” are used to designate the same part of the invention as seen in FIG. 9; 
c.	The elected species of FIGS. 7-10 should have a reference character to indicate each part of the claimed invention such as the resilient member receiving space in claims 28 and 46; and the slot portion or the groove portion in claim 28.  See Pub.’427 ¶ 86 et seq. and MPEP §§ 608.01(o) and (g); and/or 
d.	Amended FIGS. 6A-6C introduce new matter.  See 37 CFR 1.121(f).  
A review of the original application shows that the application as filed did not disclose and the original drawings FIGS. 6A-6C do not show, inter alia, the size, shape, dimension, and/or position of the pedal, and/or how the pedal is coupled to the cleat.  See Pub.’427 at ¶ 65 et seq.  Thus, a person having ordinary skill in the art (hereinafter “PHOSITA”) might envision, e.g., that the pedal might have different sizes, shapes, dimensions and/or positions relative to the cleat.   After the filing date, the showing of a specific size, shape, dimension, and/or position of the pedal P relative to the cleat C in amended FIGS. 6A-6C within a full spectrum of possible sizes, shapes, dimensions, and/or positionings of the pedals P relative to the cleat C implicitly disclosed on the filing date introduce new matter.  See Ex parte George, 230 U.S.P.Q. 575, 578 (Bd. Pat. App. & Inter. 1986) and MPEP § 608.04(a).
Moreover, Applicant has not established that the application as filed inherently disclosed that the pedal has the size, shape, relative dimension, and/position, etc. as now specifically shown in amended FIGS. 6A-6C.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”). Therefore, amended FIGS. 6A-6C introduce new matter.  See MPEP §§ 608.04(a) and 2163.07(a).
2.	The drawings were received on October 26, 2020.  These drawings are not accepted by the Examiner because of the reasons set forth on pp. 2-4 of the OA on December 30, 2020.
3.	The original drawings filed on October 4, 2019 are objected to because of the reasons set forth on pp. 3-6 in the OA on July 8, 2020.
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the pedal, the receiving portion of the pedal, the pedal/receiving portion attached to the cleat, the movement of the attachment portion relative to the receiving portion, and the movement of the cleat relative to the pedal in claims 28 and 46; and the mounting shaft in claim 46 (Pub.’427 ¶¶ 64, 66) must be shown or the features canceled from the claims.  No new matter should be entered.
	As noted, none of the figures shows the pedal or the receiving portion of the pedal attached to the cleat.  In addition, the claimed movement should have been shown in accordance with 37 CFR 1.84(h)(4) quoted below:
	Alternate position. A moved position may be shown by a broken line superimposed upon a suitable view if this can be done without crowding; otherwise, a separate view must be used for this purpose.

Specification
1.	The specification is objected to because of the informalities such as each part of the claimed invention such as the resilient member receiving space in claims 28 and 46 should have been designated by a reference character.   See Pub.’427 ¶¶ 35, 37, 40 and MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
35 USC § 112
Claims 28-29, 32, 34, and 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 28 claims:
an attachment portion (232, 234, 236) for receipt by the receiving portion of the pedal; 
a releasably mounted resilient member (238) in the form of a closed loop, closed band or closed strap configuration provided between the attachment portion (232, 234, 236) and the receiving portion when the pedal is attached to the cleat (220), wherein the resilient member (238) resists movement of the attachment portion (232, 234, 236) relative to the receiving portion, and moderates the movement of the cleat (220) relative to the pedal, wherein,
the releasably mounted resilient member (238) is receivable in a resilient member receiving space, the resilient member receiving space extending about the attachment portion (232, 234, 236) of the cleat (220), wherein
the resilient member receiving space comprises a seat (242) in the form of a slot portion or groove portion provided about the attachment portion (232, 234, 236) of the cleat (220).  (Reference characters, bold and emphases added) 

In addition, claim 46 claims:
A cycling pedal comprising:
a receiving portion    for    receiving an attachment portion (232, 234, 236) of a cleat (220);
a mounting shaft to which the receiving portion of the pedal is rotatably mounted; and 
a releasably mounted resilient member (238) in the form of a closed loop, closed band or closed strap configuration receivable between the attachment portion (232, 234, 236) of the cleat (220) and the receiving portion of the pedal when the receiving portion is attached to the cleat (220), wherein the releasably mounted resilient member (238) resists movement of the attachment portion (232, 234, 236) relative to the receiving portion, and moderates the movement of the cleat (220) relative to the pedal:
and the resilient member (238) is receivable in the resilient member receiving space for receiving the resilient member (238) in such a manner that the resilient member (238) resists movement of the attachment portion (232, 234, 236) relative to the receiving portion of the pedal; and moderates the movement of the cleat (220) relative to the pedal, wherein the resilient member receiving space extends about the receiving portion of the pedal.  (Reference characters, bold and emphases added) 

However, at the time the application was filed, the original specification inadequately describes and the original drawings do not show, inter alia, the pedal, the receiving portion of the pedal, the pedal/receiving portion attached to the cleat, and/or how the resilient member resists movement of the attachment portion (232, 234, 236) relative to the unillustrated receiving portion, and moderates the movement of the cleat (220) relative to the unillustrated pedal as claimed in claims 28 and 46.  
To the extent that Applicant submitted new FIG. 11 on June 30, 2021, i.e., after the filing date, to schematically show the pedal 300, receiving portion 304, mounting shaft 302 and pedal crank 306, the Examiner respectfully submits that 35 USC 113 states: 
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the specification due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.  (Emphases added)

On the other hand, the amended drawings are not accepted for the reasons set forth above.
Even if the amended drawings were accepted, please note that new FIG. 11 schematically shows the pedal alone.  Since FIG. 11 does not show the combination of the cleat (220) and the pedal; thus, FIG. 11 does not show claimed feature(s) such as “when the receiving portion is attached to the cleat (220), wherein the releasably mounted resilient member (238) resists movement of the attachment portion (232, 234, 236) relative to the receiving portion, and moderates the movement of the cleat (220) relative to the pedal.   Hence, the mere showing of hollow rectangles or black boxes with labels such as “300” and “304” for the pedal and the receiving portion in FIG. 11 would not overcome the rejection under 35 USC 112, first paragraph as explained by the Court in In re Gunn, 190 USPQ 402 (CCPA 1976) cited in MPEP §§ 2164.05(a) and 2164.06(a) and (c); and In re Donohue, 193 USPQ 136 (CCPA 1977) cited in MPEP § 2164.06(a).   
2.	Claims 28-29, 32, 34, and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “receivable” in claims 28 and 46 is vague and indefinite in the sense that
things which may be done are not required to be done.  For example, the resilient member (38/138/238) is receivable, but is not required structurally to be received in the resilient member receiving space. See the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992).
	b.	No antecedent basis is seen for the term such as “the resilient member receiving space” in claim 46.
35 USC § 103
Claims 28-29, 32, 34, and 46-47, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Starner (US 5,079,968) in view of Tubbs (US 2,002,556).
Claim 28
Starner teaches a cycling footwear cleat (10; FIGS. 1-2) for connection to a receiving portion (see FIG. 4 in the Appendix hereinafter “Ap.”) of a pedal (34), the pedal (34) having a mounting shaft (see FIGS. 6-8 in Ap.) to which the receiving portion (Ap.) of the pedal (34) is rotatably mounted, the cleat (10) comprising:
a mounting aperture (32; FIG. 3; id. 2:27-38) for mounting the cleat (10) to an underside of cycling footwear (22); 
an attachment portion (48, 36; see FIGS. 1-2, 4-5 in Ap.) for receipt by the receiving portion (Ap.) of the pedal (34; FIGS. 4, 6-8); 
a releasably mounted member/washer (30; see FIG. 3 in Ap.; id. 2:27-38) in the form of a closed loop, closed band or closed strap configuration provided between the attachment portion (48, 36) and the receiving portion (Ap.) when the pedal (34) is attached to the cleat (10), wherein the  releasably mounted member (30) resists movement of the attachment portion (48, 36) relative to the receiving portion (Ap.), and moderates the movement of the cleat (FIGS. 6-8; id. 2:5-14) relative to the pedal (34), 
wherein the releasably mounted member (30) is receivable in a member receiving space (32, FIG. 3), the member receiving space (32) extending about the attachment portion (48, 36) of the cleat (10), 
wherein the member receiving space comprises a seat (32) in the form of a slot portion (32; id. 2:35-38) provided about the attachment portion (48, 36) of the cleat (10).  
	In summary, Starner teaches the invention substantially as claimed (id. claims 1-4).  It is well settled that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  However, Starner does not teach the releasably mounted
 member being made of a resilient material.  
	Tubbs teaches the releasably mounted member (32) being made of a resilient/spring material in order to, inter alia, act as a lock washer for the fastener (28) when forced together (id. p. 1, right col., ll. 5-30).
It would have been obvious to the PHOSITA at the time of filing of the application to select the resilient material for forming Starner’s releasably mounted member in order to, inter alia, act as a lock washer for the Starner’s fastener when forced together as taught or suggested by Tubbs.  It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09; and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) cited in MPEP § 2144.07.  Put differently, the making of Starner’s releasably mounted member of resilient material would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.          
Claim 29
Starner’s resilient member (30) as taught by Tubbs resists movement of Starner’s attachment portion relative to the receiving portion within a plane of movement (see Starner’s FIG. 6-8), with the plane of movement extending in a direction being generally parallel to an axis of rotation (see the arrows in FIGS. 6-8 of Ap.) of the receiving portion (Ap.) about the mounting shaft (Ap.).  See also Texas Instruments Inc. v. International Trade Commission; Griffin v. Bertina; Amazon.com Inc. v. Barnesandnoble.com Inc.; and MPEP § 2111.04.  
Claim 32
Starner’s resilient/spring washer member (30) as taught by Tubbs is generally in the form of an O-ring of substantially constant or variable cross-sectional size and/or shape (FIG. 10).
Claim 34
Starner’s seat (32) is configured to receive Starner’s resilient/spring washer member (30) as taught by Tubbs in a tensioned state as shown in Tubbs’ FIG. 2.  See Texas Instruments Inc. v. International Trade Commission; Griffin v. Bertina; Amazon.com Inc. v. Barnesandnoble.com Inc.; and MPEP § 2111.04.  
Claims 46-47
Please see claims 28-29 above. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Hendrikson (WO 2016063073 A1) teaches a cycle shoe cleat comprising a resilient
member (112 (FIG. 1), 1312 (FIG. 16), 2012 (FIG. 23); id. pp. 14, 23);
b.	Vietas et al. (US 2,412,788) teaches a shoe cleat comprising a resilient member (44 (FIG. 4); id. p. 1, l. 49 et seq.); 
c.	Martin (US 10,517,349) teaches a shoe cleat comprising a washer (180, FIG. 75) made of steel or other materials (id. ¶ 163); and
d.	Chretien (US 7,219,451) teaches a shoe cleat comprising a washer (12) and a releasably mounted member (17, FIG. 4) in the form of a closed loop, closed band or closed strap. 
 				Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.
Drawings
	First, the objection regarding the reproduction ability of FIGS. 6A-6C is withdrawn in view of Applicant’s amendments.
	Second, the section line “IX-IX” in amended FIG. 9 necessitates new objection above.
	Third, Applicant contended that new, schematic FIG. 11 shows the elements recited in Applicant’s current claims.  (Am. p. 9)
	The Examiner respectfully submits that FIG. 11 shows the pedal alone, FIGS. 1-5 and 7-10 show the cleat alone, and FIGS. 6A-6C show the prior art.  Hence, none of the drawings shows the features of the claimed invention such as the pedal/receiving portion attached to the cleat, the movement of the attachment portion relative to the receiving portion, and the movement of the cleat relative to the pedal recited in claims 28 and 46.
	Amendment Objection
	The amendment objection regarding previously filed FIG. 11 is withdrawn in view of
Applicant’s new FIG. 11.  
	Specification Objection
	Applicant stated that Applicant had amended the specification to address the objections.  
The Examiner agrees that Applicant addressed the objections a.-c. on p. 9 of the Am.  However, the amended specification still does not provide a reference character to designate the claimed feature such as the resilient member receiving space.  Thus, this objection is respectfully maintained. 
	35 USC 112
	Regarding the rejection under 35 USC 112(a) as failing to comply with the written description requirement, Applicant contended, inter alia, that: (a) the new functional limitation “moderates the movement of the cleat relative to the pedal” is supported by Spec. ¶ 12; and (b) the PHOSITA would immediately understand the inherent resistive properties of the resilient member when it is placed between an attachment portion of a cleat and a receiving portion 304 of a pedal 300 according to amended independent claims 28 and 46.  	
First, the Examiner respectfully submits that it is not sufficient for the purposes of the written description requirement of 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.  Each application in the chain must describe the claimed features.  Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) cited in MPEP § 2163.02.   In addition, the Court in non-precedential Creative Kingdoms, LLC. v. ITC, Fed. Cir., No. 2014-1072 (12/19/2014) stated that a specification needs not disclose what is well-known in the art, but it is the specification, and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement.  See also Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-1385 (Fed. Cir. 2009) and Atmel Corp., 198 F.3d at 1380 cited in MPEP § 2163
Second, in the instant case, new FIG. 11 merely shows the pedal and the receiving portion schematically.  Thus, the PHOSITA would not immediately understand the inherent resistive properties of the resilient member when it is placed between an attachment portion of a cleat and a receiving portion (304) of a pedal (300) shown schematically in FIG. 11 because the schematic pedal and receiving portion in FIG. 11 represent a full spectrum of a variety of pedals and/or receiving portions as evidenced by the references cited in the record of the instant case, or other references classified in Class 74, subclass 594.6 under US Patent Classification or B62M3/08 under Cooperative Patent Classification.  For example, the PHOSITA would not understand the inherent resistive properties of Applicant’s resilient member when it is placed between Applicant’s attachment portion of the Applicant’s cleat and the receiving portion of the pedal 140 shown in US 20160304156 of Pepito cited herein.
As mandated by In re Robertson supra: “[t]o establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’” (Bold and emphases added).  
In the instant case, Applicant’s arguments are unavailing because they are based on the probabilities or possibilities that the PHOSITA would understand the inherent resistive properties of the claimed resilient member when it is placed between the attachment portion of the claimed cleat and the receiving portion of an unillustrated pedal.    
	Third, as noted from MPEP § 2163.02, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Please see also 35 USC 113 quoted above. 
Here, Applicant relied on new schematic FIG. 11 filed after the filing date.  Therefore, the rejection under 35 USC 112(a) is respectfully maintained for the reasons set forth above.
	35 USC 103
	The previous rejections of claims 28-52 based on Hsieh et al. (US 20130312569) are withdrawn in view of Applicant’s amendments.   Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection above. 
Conclusion   
In view of the foregoing, the Examiner respectfully submits that the instant application is not in condition for allowance.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/
Primary Examiner, Art Unit 3656